DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: “a direction of second imaginary straight line” should read “a direction of the second imaginary straight line.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 5, and 8, each of these claims recites “the side.” It is unclear which side is being referred to here. Claim 1 recites the battery having “a side that is longest of all sides of the battery.” It is unclear if “the side” refers to the longest side or one of the other claimed sides of the battery. For the purposes of this examination, “the side” will be interpreted as “the longest side of the battery,” as this appears to be applicant’s intent. 
Claims 2-16 are rejected as indefinite due to their dependency upon rejected claim 1.
Regarding claims 6 and 7, the claims recite “plurality of the battery,” “plurality of the battery mounting portion,” and “at least two of the plurality of the battery mounting portion.” The claims recite a “plurality,” but continues to use the singular form of “battery” and “battery mounting portion,” making it unclear if multiple batteries and mounting portions are required to meet the claim. For the purposes of this examination, these claims will be read as requiring multiple batteries and multiple battery mounting portions. 
Further regarding claim 7, the claim recites “at least two of the plurality of the battery mounting portion.” It is unclear if this claim requires at least two battery mounting portions, or at least two of a plurality of battery mounting portions. Two pluralities of battery mounting portions implies at least four battery mounting portions, which does not appear to have support in applicant’s specification. For the purposes of this examination, this claim will be read as requiring at least two battery mounting portions, as this appears to be applicant’s intent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengewald et al (US 2008/0201877, previously cited).
Regarding claim 1, Sengewald discloses a long rod polishing device comprising a prismatic or columnar battery (180; fig 5), a battery mounting portion (fig 5; at end of device) to which the battery is mounted, an electric motor (178) driven by electric power from the battery ([0155]), a pad (98; labeled in fig 1; [0111]) having a polishing surface (bottom surface), the pad moving by a driving force from the electric motor ([0018]), a rod portion (22) that has a center axis (labeled 24 in fig 2) and has an end portion to which the pad is coupled (bottom end in fig 5), and a handle portion (outside surface of motor 178 in fig 5; [0098] describes outside surface of motor forming a handle) mounted to an end of the rod portion opposite to the pad (fig 5), wherein a first imaginary straight line (labeled 92 in fig 1) is perpendicular to the center axis ([0108]) and parallel to the polishing surface of the pad (parallel to bottom of pad), a second imaginary straight line (labeled 96 in fig 3) is perpendicular to both the center axis (position is pivotable ([0109]) so as to allow a perpendicular arrangement) and the first imaginary straight line (perpendicular to horizontal first imaginary straight line), the battery has a side (the rear side facing away in figure 5) that is longest of all sides of the battery and the side forms an angle with respect to the second imaginary straight line (fig 5), the rod portion is thinner and longer than the handle portion (fig 5), an outer diameter of the rod portion in cross-sections all along an axis of the rod portion is consistent (outer diameter is consistent from end to end), and the pad is pivotable about an axis parallel to the first imaginary straight line ([0109]).
Regarding claims 2 and 5, Sengewald further discloses the longest side of the battery is parallel to the first imaginary straight line (fig 5; back side is parallel); wherein the longest side forms an angle with respect to the center axis (fig 5; right angle with respect to rod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengewald as applied to claim 1 above, and further in view of Ito et al (US 2015/0328763, previously cited).
Regarding claim 3, Sengewald teaches all the elements of claim 1 as described above. Sengewald further teaches the battery is on the center axis of the rod portion viewed along the first imaginary straight line (fig 5). Sengewald does not teach that a center of the battery is on the center axis (Sengewald appears to show the center of the battery slightly above the axis). Ito teaches a polishing device with a battery (31) wherein a center of the battery along a direction of the second imaginary straight line (vertical center of the battery) is on the center axis of a rod portion (center axis of element 10) viewed along the first imaginary straight line (as viewed in fig 21). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to center the battery of Sengewald along the center axis of the rod, as the positioning of the battery can be chosen to achieve the desired weight balance and compact vertical footprint of the tool as taught by Ito ([0110]). 
Regarding claims 6-7, Sengewald teaches all the elements of claim 1 as described above. Sengewald does not teach a plurality of batteries and battery mounting portions. Ito teaches a polishing device including a plurality of batteries (31) mounted to a plurality of battery mounting portions (fig 23; 30); wherein the two battery mounting portions are disposed such that a rod portion (10) is sandwiched (at portion 36 at back) between the two battery mounting portions (fig 23; [0109]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include two batteries and mounting portions sandwiching the rod portion of Sengewald, as a plurality of batteries allows higher voltage and supply capacitance for high power applications as taught by Ito ([0016]; [0158]).
Regarding claim 8, Sengewald teaches all the elements of claim 1 as described above. Sengewald does not teach the longest side of the battery is parallel to the center axis of the rod portion (it is perpendicular in fig 5). Ito teaches a polishing device including a battery (31) which can alternatively be arranged perpendicular or parallel to a center axis of the rod portion of the tool (see alternative positions in figs 23 and 27). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the longest side of the battery of Sengewald parallel to the center axis of the rod portion, as these arrangements are obvious alternatives to each other as taught by Ito, which arrangement can be selected by a person having ordinary skill in order to reduce the vertical footprint of the tool as taught by Ito ([0113]). 
Regarding claim 13, Sengewald teaches all the elements of claim 1 as described above. Sengewald is silent as to how the battery is mounted to the battery mounting portion. Ito teaches a polishing device including a battery slidably mounted to a battery mounting portion ([0011]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to slidably mount the battery of Sengewald to the battery mounting portion in order to achieve the predictable result of allowing the battery to be attached and detached by a user as taught by Ito ([0011]). 
Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengewald as applied to claim 1 above, and further in view of Schadow et al (US 2017/0106520, previously cited).
Regarding claim 4, Sengewald teaches all the limitations of claim 1 as described above. Sengewald further teaches the handle portion includes a grip (outer surface of motor; element 60 in fig 1; [0098]) configured to be gripped by a user. Sengewald does not teach a dust collection hose coupling portion with the battery located between the grip portion and dust collection hose coupling portion. Schadow teaches a polishing device including a handle portion including a grip (76b; fig 12) and a dust collection hose coupling (82b), the grip is configured to be gripped by a user ([0143]), and a battery (14) is between the grip portion and the dust collection hose coupling in a direction parallel to the second imaginary straight line direction (fig 12; vertically between grip 76b and coupling portion 82b). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a dust collection hose coupling to the device of Sengewald such that the battery is between the grip portion and dust collection hose coupling portion in order to allow the device to remove dust from a workpiece surface as taught by Schadow ([0152]). 
Regarding claim 14, Sengewald teaches all the limitations of claim 1 as described above. Sengewald does not teach a particular battery type. Schadow teaches a polishing device including a lithium-ion battery. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a lithium ion battery as the battery in the device of Sengewald, as lithium-ion batteries are rechargeable and have a high energy density and thermal stability under high loads as taught by Schadow ([0107]). 
Regarding claim 15, Sengewald, as modified, teaches all the limitations of claim 4 as described above. Sengewald further teaches the battery is mounted on the handle portion (as shown in fig 5).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengewald as applied to claim 1 above, and further in view of Masatoshi (US 2018/0250789, previously cited).
Regarding claim 9, Sengewald teaches all the elements of claim 1 as described above. Sengewald further teaches the electric motor and the pad (98) are held to a head portion housing (100; shown in fig 3; pad directly held to head; motor held to head through rod portion). Sengewald does not teach the battery mounting portion located at the head portion housing. Masatoshi teaches a polishing device including a head mounting portion (111) and a battery mounting portion (115 mounting battery 13; fig 3) located at the head portion housing (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to locate the battery mounting portion of Sengewald at the head portion housing in order to adjust the center of gravity of the polisher to improve stability of operation for the user as taught by Masatoshi ([0033]). 
Regarding claims 10-11, Sengewald as modified by Masatoshi, teaches all the limitations of claim 9 as described above. Masatoshi further teaches the battery mounting portion is located on a top of the head portion housing (fig 3; above 111); and on a side portion of the head portion housing (fig 3; on right side above element 111). 
Regarding claim 12, Sengewald teaches all the elements of claim 1 as described above. Sengewald does not teach the handle portion including a dust collection hose coupling portion. Masatoshi teaches a long rod polishing device including a dust collection hose coupling portion (117), and a battery mounting portion (holding battery 13) is located at a part of the handle portion between the pad and the dust collection hose coupling (battery between pad and dust collection hose portion in the left to right direction as viewed in fig 1). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a dust collection hose coupling on the handle portion of Sengewald such that the battery mounting portion is between the pad and dust collection hose coupling in order to achieve the predictable result of allowing the device to collect dust as taught by Masatoshi ([0037]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengewald and Schadow as applied to claim 4 above, and further in view of Frum (US 2014/0096796).
Regarding claim 16, Sengewald, as modified, teaches all the limitations of claim 4 as described above. Sengewald does not teach the rod portion is telescoping. Frum teaches a long rod polishing device including a rod portion (26) which is telescoping ([0024]; [0068]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the rod portion of Sengewald telescoping in order to allow polishing in hart to access areas as taught by Frum ([0024]). 
Response to Arguments
Applicant's arguments filed 8 Jul 2022 have been fully considered but they are not persuasive. Regarding the previous 112b rejection, the amendments have overcome the previous rejections, but introduces new issues of clarity. See rejection above for full discussion
 Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the previously relied upon Kawakami reference is no longer being relied upon in the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing devices are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723